Title: From John Quincy Adams to George Washington Adams, 13 April 1826
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Washington 13. April 1826.
				
				I have received your Letter of the 1st. instt. and am expecting another with your quarterly account—From your account of the projected Railway in Quincy, I shall follow Mr Cruft’s advice, and take no part in it—of which you will at proper time notify the Gentleman who wrote to me on the subject.With respect to the woodland you must obtain more direct and precise information—both as to the quantity, and value—I am informed by Mr Samuel Williams of London that he has received from the Assignees of Bird, Savage and Bird £ 58..5..1.  being the 4th Dividend of four pence in the pound, on the debt due me—And he has authorised me to draw on him for £ 57..12 the net amount after deduction of his Commission and charges—I shall draw accordingly.This money is payable to your Grandfather; and I now remit to you for that purpose an order upon the U.S. Branch Bank Boston payable to your order, which you will receive and pay over to him taking his receipt for so much, being for a dividend, paid by the Assignees of Bird Savage and Bird in London—The order is for 276 dollars and 48 cents, being £ 57..12 Sterling at the Exchange of 8 per Cent above par.I would write you longer Letters but for want of Time—I hope you are spending yours profitably—By which I mean in the process of Self-improvement—We remembered the day yesterday, and trust it was not overlooked by you—Let me know without delay your receipt of this Letter, and its enclosure—All well.  your affectionate father
				
					J. Q. Adams.
				
				
			